COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


                                                            §
                                                                          No. 08-21-00028-CV
     IN THE INTEREST OF                                     §
                                                                             Appeal from the
                                                            §
     A.S.T. AND R.F.T.,                                                     65th District Court
                                                            §
                                                                         of El Paso County, Texas
     MINOR CHILDREN.                                        §
                                                                          (TC# 2019DCM7816)
                                                            §


                                         MEMORANDUM OPINION

           Mother M.T. 1 appeals a trial court judgment terminating her parental rights to A.S.T. and

R.F.T. (Children). We affirm the judgment of the trial court.

           Mother is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. State of California, 386 U.S. 738, 741-44 (1967).

Court-appointed counsel has concluded that, after a thorough review of the record, Mother’s appeal

is frivolous and without merit.

           In Anders, the Supreme Court recognized that counsel, though appointed to represent the

appellant in an appeal from a criminal conviction, had no duty to pursue a frivolous matter on


1
    We refer to the parties by psuedonyms. See TEX.R.APP.P. 9.8(b)(2).
appeal. Anders, 386 U.S. at 744. Thus, counsel was permitted to withdraw after informing the court

of his conclusion and the effort made in arriving at that conclusion. Id. The procedures set forth in

Anders apply to an appeal from a case involving the termination of parental rights when court-

appointed counsel has determined that the appeal is frivolous. See In the Interest of P.M., 520

S.W.3d 24, 27 n.10 (Tex. 2016)(per curiam)(recognizing that Anders procedures apply in parental

termination cases); In re J.B., 296 S.W.3d 618, 619 (Tex.App.—El Paso 2009, no pet.).

       Counsel’s brief meets the requirements of Anders by containing a professional evaluation

of the record and demonstrating that there are no arguable grounds for reversal of the termination

order. Upon receiving an Anders brief, we are required to conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have thoroughly reviewed the entire record, including the Anders brief, and we have

found nothing that would arguably support an appeal. We agree with counsel’s professional

assessment that the appeal is frivolous and without merit. Because there is nothing in the record

that might arguably support the appeal, a further discussion of the arguable grounds advanced in

the brief filed by court-appointed counsel would add nothing to the jurisprudence of the state. The

final order terminating Mother’s parental rights is affirmed.

       In the prayer section of the Anders brief, counsel for Mother asks this Court to relieve her

of this appointment and allow her to withdraw. Based on Texas Supreme Court precedent, we

cannot do so at this time. Upon determining that counsel has fully complied with the requirements

of Anders and finding that the appeal is frivolous following an independent review of the record,

intermediate appellate courts typically grant motions to withdraw in criminal cases. Granting the

motion to withdraw relieves counsel of any obligation to continue with a frivolous appeal. In re

D.C., 573 S.W.3d 860, 864 (Tex.App.—El Paso 2019, no pet.). The Texas Supreme Court has



                                                 2
determined, however, that we must deny counsel’s motion to withdraw in this parental rights

termination case because a parent’s statutory right to counsel in suits seeking termination of

parental rights extends to all proceedings in the Texas Supreme Court, including the filing of a

petition for review, and counsel’s “belief” that the appeal is frivolous does not constitute “good

cause” for withdrawal. In the Interest of P.M., 520 S.W.3d at 27; see TEX.FAM.CODE ANN.

§ 107.016(3)(in a suit by a governmental entity seeking the termination of parental rights, an

attorney appointed to serve as an attorney ad litem for a parent or alleged father continues to serve

in that capacity until the suit is dismissed, the date all appeals from the termination order are

exhausted, or the date the attorney is relieved of his duties or replaced by another attorney after a

finding of good cause is rendered by the court).

       Accordingly, we must deny counsel’s motion to withdraw. See In the Interest of P.M., 520

S.W.3d at 27. In the event Mother advises appointed counsel that she wishes to challenge our

decision by filing a petition for review, “counsel’s obligations can be satisfied by filing a petition

for review that satisfies the standards for an Anders brief.” Id. at 27-28. Counsel’s motion to

withdraw is denied.



June 14, 2021
                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, J., and Marion, Senior Chief Justice (Ret.)
Marion, Senior Chief Justice (Ret.)(Sitting by Assignment)




                                                   3